Citation Nr: 0311800	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for dementia secondary to concussion with amnestic 
disorder, depression, and personality change.

2.  Entitlement to a compensable disability rating for 
numbness of the right hand (dominant).

3.  Entitlement to a compensable disability rating for 
numbness of the left hand.

4.  Entitlement to an effective date prior to December 10, 
1998, for the assignment of the 30 percent disability rating 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change.

5.  Entitlement to an effective date prior to February 26, 
1999, for the assignment of the 50 percent disability rating 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from June 1979 to June 1983 and 
from September 1986 to September 1990.  These matters come to 
the Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO 
established a separate rating for numbness of the hands, 
which was previously rated with residuals of concussion with 
memory loss as a single disability.  The RO also increased 
the rating for the residuals of the concussion 
(recharacterized as concussion with amnestic disorder and 
personality change) from 10 to 30 percent, and assigned a 
zero percent rating for numbness of the hands.  The RO 
assigned an effective date of December 10, 1998, for 30 and 
zero percent ratings.  The veteran perfected an appeal of the 
rating assigned for numbness of the hands, the denial of a 
rating in excess of 30 percent for the residuals of the 
concussion, and the effective date assigned for the 30 
percent rating.

A July 2000 Decision Review Officer Decision recharacterized 
the residuals of the concussion as dementia secondary to 
concussion with amnestic disorder, depression, and 
personality change, and assigned a 50 percent rating for the 
disorder, effective May 4, 1999.  Additionally, separate 
ratings were assigned for numbness of the right hand 
(dominant) and numbness of the left hand and assigned a zero 
percent rating for each.  In a July 2001 rating decision the 
RO granted an effective date of February 26, 1999, for the 
assignment of the 50 percent rating for the residuals of the 
concussion based on error. 

In a November 2001 decision, the Board denied the claim of 
entitlement to a disability rating in excess of 50 percent 
for dementia secondary to concussion with amnestic disorder, 
depression, and personality change; the claim of entitlement 
to a compensable disability rating for numbness of the right 
hand (dominant); the claim of entitlement to a compensable 
disability rating for numbness of the left hand; the claim of 
entitlement to an effective date prior to December 10, 1998, 
for the assignment of the 30 percent disability rating for 
dementia secondary to concussion with amnestic disorder, 
depression, and personality change; and the claim of 
entitlement to an effective date prior to February 26, 1999, 
for the assignment of the 50 percent disability rating for 
dementia secondary to concussion with amnestic disorder, 
depression, and personality change.

In December 2002, the Court of Appeals for Veterans Claims, 
vacated and remanded the November 2001 decision in 
conjunction with a Joint Motion for Remand for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  A 
separate VCAA letter must be issued.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  


If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



